Appeal by the defendant from four judgments of the Supreme Court, Queens County (O’Dwyer, J.), all rendered July 30, 1987, convicting him of burglary in the second degree, criminal possession of stolen property in the third degree, and criminal mischief in the fourth degree under indictment No. 1502/85, robbery in the second degree under indictment No. 5021/85, bail jumping in the second degree (two counts) under indictment No. 2587/87, and attempted murder in the second degree, assault in the first degree (three counts), criminal use of a firearm in the second degree (two counts) and criminal possession of a weapon in the second degree under indictment No. 3133/87, upon his pleas of guilty, and imposing sentences.
*400Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf, People v Gonzalez, 47 NY2d 606). Mollen, P. J., Lawrence, Kooper and Harwood, JJ., concur.